Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 1 of 39



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                 CASE NO. __________________


  ELVIS JOSE PEREZ, an individual,

         Plaintiff,

  v.

  CITY OF HIALEAH, a municipality;
  YANDIER HERNANDEZ, ALEXANDER
  ABREU CASTRO, JOSE ROMERO,
  and LUIS ALBERTO SALCEDO,
  in their individual and official capacities
  and as City of Hialeah Police Officers,

        Defendants.
  _____________________________________/

              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

         Plaintiff, ELVIS JOSE PEREZ (hereinafter referred to as “ELVIS”), by and through his

  undersigned counsel, sues the Defendants, CITY OF HIALEAH (hereinafter referred to as

  “HIALEAH”), YANDIER HERNANDEZ (hereinafter referred to as “HERNANDEZ”),

  ALEXANDER ABREU CASTRO (hereinafter referred to as “CASTRO”), JOSE ROMERO

  (hereinafter referred to as “ROMERO”), and LUIS ALBERTO SALCEDO (hereinafter referred

  to as “SALCEDO”), and as grounds therefor would show unto the Court as follows:

                                   NATURE OF THE ACTION

         1.      This is an action for damages by ELVIS, a citizen of Hialeah, Florida and the United

  States, against HIALEAH and HIALEAH employee law enforcement officers HERNANDEZ,

  CASTRO, ROMERO, and SALCEDO who, at all times material to the instant Complaint, were

  employees of the City of Hialeah Police Department, to address the denial of certain constitutional

                                                  1
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 2 of 39



  rights of ELVIS by the Defendants. Specifically, Officers HERNANDEZ, CASTRO, ROMERO,

  and SALCEDO unlawfully assaulted, battered and severely injured ELVIS when they physically

  choked, punched, and otherwise beat ELVIS in violation of his rights under the Fourth and

  Fourteenth Amendments to the United States Constitution. These individual police officers also,

  despite being witnesses to the actions of each other, failed to intervene to prevent the violation of

  ELVIS’ rights under the United States Constitution. This action is also brought, in part, for assault

  and battery against the individual defendants.

                                   JURISDICTION AND VENUE

         2.      This action is brought, in part, pursuant to 42 U.S.C. § 1983, et seq. and involves

  violations of the Fourth and Fourteenth Amendments to the United States Constitution and the

  laws of the State of Florida.

         3.      The jurisdiction of this Court is predicated on 28 U.S.C. §§ 1331 and 1343(a)(3)

  and the supplemental jurisdiction of this Court under 28 U.S.C. § 1367(a).

         4.      Venue is appropriate in the Southern District of Florida because all the events

  giving rise to this suit occurred within the jurisdiction of the United States District Court for the

  Southern District of Florida. In connection with the acts, practices, and violations alleged herein,

  each Defendant, directly or indirectly, violated the constitutional rights of Plaintiff ELVIS. See

  28 U.S.C. § 1391.

         5.      ELVIS seeks an award of compensatory and punitive damages as stated below for

  deprivations of his constitutional rights, permanent physical, mental, and emotional injuries,

  medical expenses, loss of enjoyment of life, court costs, and attorneys’ fees.




                                                   2
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 3 of 39



                                                 PARTIES

          6.      Plaintiff, ELVIS JOSE PEREZ, at all times material hereto, was a resident of

  Hialeah, Florida and is otherwise sui juris.

          7.      Defendant, CITY OF HIALEAH, is a municipal entity of the State of Florida.

  HIALEAH operates and controls the City of Hialeah Police Department, its police officers,

  employees, agents and representatives, including, but not limited to, officers HERNANDEZ,

  CASTRO, ROMERO, and SALCEDO.

          8.      Defendant HIALEAH, as ultimate policy maker for the City of Hialeah Police

  Department, possessed the powers and duties to, among other things, conduct investigations of the

  City of Hialeah Police Department and its law enforcement officers’ affairs and to perform acts

  which are in the common interest of the people and visitors in Hialeah, Florida.

          9.      Defendant HIALEAH, as ultimate policy maker for the City of Hialeah Police

  Department, is responsible for staffing, supervising, managing, controlling, disciplining, and/or

  setting forth policies and procedures for the City of Hialeah Police Department to ensure that

  HIALEAH law enforcement officers are performing all of their duties and responsibilities with the

  highest level of proficiency, professionalism, and accountability, and within the confines of the

  United States Constitution and the laws of the State of Florida.

          10.     Defendant, YANDIER HERNADEZ, at all times material hereto, was a law

  enforcement officer for HIALEAH and is being sued in his individual capacity. At all times

  material hereto, HERNANDEZ’s badge number was 1891. At all times material hereto, Defendant

  HERNANDEZ, upon information and belief, was a resident of Miami-Dade County, Florida and

  is otherwise sui juris.




                                                    3
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 4 of 39



         11.     Defendant, ALEXANDER ABREU CASTRO, at all times material hereto, was a

  law enforcement officer for HIALEAH and is being sued in his individual capacity. At all times

  material hereto, CASTRO’s badge number was 1914. At all times material hereto, Defendant

  CASTRO, upon information and belief, was a resident of Miami-Dade County, Florida and is

  otherwise sui juris.

         12.     Defendant, JOSE ROMERO, at all times material hereto, was a law enforcement

  officer for HIALEAH and is being sued in his individual capacity. At all times material hereto,

  ROMERO’s badge number was 1963. At all times material hereto, Defendant ROMERO, upon

  information and belief, was a resident of Miami-Dade County, Florida and is otherwise sui juris.

         13.     Defendant, LUIS ALBERTO SALCEDO, at all times material hereto, was a law

  enforcement officer for HIALEAH and is being sued in his individual capacity. At all times

  material hereto, SALCEDO’s badge number was 1953. At all times material hereto, Defendant

  SALCEDO, upon information and belief, was a resident of Miami-Dade County, Florida and is

  otherwise sui juris.

                                    FACTUAL ALLEGATIONS

     A. Factual Allegations Leading Up to The Incident

         14.     ELVIS was born on March 22, 1991 in Cuba and immigrated to the United States

  of America with his family nine years later in 2000.

         15.     As a child and through present day, ELVIS has and still suffers from mental illness.

  His mental illness is generally controlled by prescription medications.

         16.     Leading up to the incident material to the instant Complaint, ELVIS was losing his

  battle with mental illness. As a result, his loving mother, on June 12, 2016, seeking to protect her

  son, called the City of Hialeah Police to have ELVIS involuntarily committed to a mental hospital,



                                                   4
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 5 of 39



  i.e., Baker Acted. ELVIS was taken to Larkin Community Hospital to undergo evaluation and

  treatment of his serious mental condition.

         17.     While at Larkin Community Hospital, ELVIS was kept waiting for hours before

  being seen by any medical professional. ELVIS did not understand why he was taken to Larkin

  Community Hospital and, therefore, while left unattended, sought to leave the hospital believing

  at the time that he was free to do so.

         18.     ELVIS walked out of the front entrance of Larkin Community Hospital, traversed

  the parking lot several times, and then went back into the hospital to call his mother to pick him

  up. The hospital staff knew that ELVIS was mentally ill and, upon information and belief, relayed

  that information to the City of Hialeah Police Department.

         19.     Defendant HERNANDEZ was first to arrive at Larkin Community Hospital to

  confront ELVIS for his failure to go back inside the examination room.              Just prior to

  HERNANDEZ’s arrival, ELVIS asked a Larkin Community Hospital employee to use their

  telephone to call his mother. The Larkin Community Hospital employee allowed ELVIS to use

  their phone and, in fact, ELVIS was in the process of calling his mother when initially confronted

  by HERNANDEZ.

     B. Elvis Is Unlawfully Assaulted, Battered, And Severely Beaten by The Defendant
        Officers

         20.     Immediately upon arrival, HERNANDEZ approached ELVIS and ordered him to

  get off of the phone. ELVIS, believing he could be on the phone because the Larkin Community

  Hospital employee gave him permission to use it, put one finger up as if to say “one moment” to

  HERNANDEZ. That one finger would prove life changing for ELVIS.

         21.     Within just four seconds of asking HERNANDEZ to wait one moment,

  HERNANDEZ, unreasonably and without provocation, without any imminent threat of danger or

                                                  5
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 6 of 39



  any emergent situation, grabbed ELVIS by the neck, and engaged in the excessive use of force by

  forcibly slamming ELVIS to the ground and choking him. ELVIS, not having the mental

  awareness of why HERNANDEZ was on top of him, began to squirm, and a short scuffle ensued.

         22.     Within 34 seconds, ELVIS was unconscious and lying on his stomach with his

  hands behind his back. HERNANDEZ was on top of ELVIS in control of his hands—seemingly

  ready to handcuff him—and a Larkin Community Hospital employee was holding ELVIS’ legs in

  place. After lying still on his stomach with his hands behind his back for 36 seconds, ELVIS

  regained consciousness. Totally unaware of what had happened and unable to understand why

  there were people on top of him and, fearing for his life, ELVIS began to struggle to get loose.

         23.     At this point, several other Larkin Community Hospital employees quickly jumped

  on top of ELVIS and attempted to restrain him, which only caused ELVIS to believe that he was

  under attack. Over the next approximately 90 seconds, a physical struggle/altercation occurred.

  During the tussle, HERNANDEZ’s gun became unattached from his holster and a shot was

  inadvertently fired, grazing HERNANDEZ’s leg. HERNANDEZ, upon information and belief,

  immediately made a distress call to the City of Hialeah Police Department for backup.

         24.     Within minutes, officers ROMERO and SALCEDO arrived on scene. By this time,

  ELVIS was entirely subdued and restrained, lying face down on his stomach with his hands cuffed

  behind his back. ROMERO and SALCEDO immediately began applying intense pressure to the

  back of ELVIS’ head against the tile floor. ELVIS, by this time, was restrained and lying on his

  stomach completely still.

         25.     After approximately three minutes, CASTRO came running onto the scene.

         26.     CASTRO stood beside ELVIS while ROMERO and SALCEDO began to hog tie

  ELVIS. ELVIS suddenly flinched while being hog tied and within one second CASTRO,



                                                  6
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 7 of 39



  unreasonably and without provocation, without any imminent threat of danger or any emergent

  situation, engaged in the excessive use of force and put his knee on the back of ELVIS’ head and

  began to apply his full body weight in a crushing fashion. Seconds later, again unreasonably and

  without provocation, without any imminent threat of danger or any emergent situation, ROMERO

  began punching ELVIS’ abdomen area and CASTRO began punching ELVIS in the face numerous

  times – all while ELVIS was lying face down on his stomach, fully restrained by cuffs and zip ties

  and detained by multiple police officers.

         27.     SALCEDO, meanwhile, stood by and did absolutely nothing to intervene and

  prevent ROMERO and CASTRO from inflicting further harm upon ELVIS.

         28.     CASTRO violently punched ELVIS’ face over and over again only to be stopped

  by a fellow officer, non-party City of Hialeah Officer Roger Garcia, who physically and forcibly

  held CASTRO’s arms to prevent him from further needlessly punching ELVIS’ face. In fact,

  Officer Garcia told CASTRO in that moment that the entire incident was being recorded on the

  Larkin Community Hospital surveillance video cameras, which, upon information and belief, is

  the only reason CASTRO ceased inflicting unconscionable amounts of harm upon ELVIS.

         29.     Once the physical abuse finally stopped, ELVIS laid on the hospital floor severely

  beaten, battered, and bloodied. The amount of blood coming from ELVIS’ face was so substantial

  that a Larkin Community Hospital medical professional had to tend to his wounds immediately.

         30.     When ELVIS was first approached by HERNANDEZ, ELVIS had no visible

  injuries to his face or body. By the time HERNANDEZ, CASTRO, ROMERO and SALCEDO

  were done “restraining” him, ELVIS had a broken nose, broken ribs, and his face was swollen so

  badly he was hardly recognizable.




                                                  7
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 8 of 39



         31.     At no time did ELVIS threaten any of the officer Defendants or make any

  movement or gesture which would create the fear of imminent physical harm or contact to any

  officer Defendant. Certainly, by the time ELVIS was physically restrained and lying hand cuffed

  on his stomach and surrounded my multiple law enforcement officers, he did not make any

  movement or gesture which would create the fear of imminent physical harm or contact to any

  officer Defendant.

         32.     Defendants HERNANDEZ, CASTRO, ROMERO and SALCEDO unreasonably

  and without provocation, without any imminent threat of danger or any emergent situation, and

  without any supervisory authority, engaged in the excessive use of force to exact needless physical

  punishment on ELVIS.

         33.     After ELVIS was beaten to a pulp, he was lifted onto a gurney and ROMERO began

  pushing his mask forcibly onto ELVIS’ face and against his bloodied, broken nose to inflict even

  more harm. ELVIS was then wheeled into a hospital room and again, unreasonably and without

  provocation, without any imminent threat of danger or any emergent situation, and now after he

  was battered, bloodied, beaten and entirely restrained, certain police officers, including, upon

  information and belief, Defendant SALCEDO, began punching ELVIS in the stomach to inflict

  further physical punishment and harm.

         34.     As a result of HERNANDEZ, CASTRO, ROMERO and SALCEDO’s excessive

  use of force and/or blatant failure to intervene, ELVIS sustained severe and permanent injuries to

  his face and body including contusions to the face, a broken nose, and broken ribs.

         35.     As a further result of HERNANDEZ, CASTRO, ROMERO and SALCEDO’s

  actions and/or inactions, including the violations of HIALEAH policies and procedures and Florida




                                                  8
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 9 of 39



  Statutory Law, ELVIS sustained physical and emotional abuse and harm, intimidation,

  humiliation, and embarrassment.

         36.     At the aforesaid time and place, HERNANDEZ wrongfully exerted excessive force,

  physically assaulted and battered ELVIS and unreasonably subjected ELVIS to acts of physical

  and emotional harm as punishment for refusing to put down a telephone.

         37.     At the aforesaid time and place, CASTRO wrongfully exerted excessive force,

  physically assaulted and battered ELVIS and unreasonably subjected ELVIS to acts of physical

  and emotional harm.

         38.     At the aforesaid time and place, ROMERO wrongfully exerted excessive force,

  physically assaulted and battered ELVIS and unreasonably subjected ELVIS to acts of physical

  and emotional harm.

         39.     At the aforesaid time and place, SALCEDO wrongfully exerted excessive force,

  physically assaulted and battered ELVIS and unreasonably subjected ELVIS to acts of physical

  and emotional harm.

         40.     CASTRO was present during the unreasonable and unprovoked attack on ELVIS

  and took no action to intervene or otherwise stop the unreasonable physical assault on ELVIS.

         41.     ROMERO was present during the unreasonable and unprovoked attack on ELVIS

  and took no action to intervene or otherwise stop the unreasonable and illegal physical assault on

  ELVIS.

         42.     SALCEDO was present during the unreasonable and unprovoked attack on ELVIS

  and took no action to intervene or otherwise stop the unreasonable and illegal physical assault on

  ELVIS.




                                                  9
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 10 of 39



           43.    At no time did ELVIS commit any offense against the laws of the State of Florida

   including any such crime or violation of Florida Statutes for which the use of force as described

   herein may be lawfully justified.

           44.    At all times material hereto, ELVIS was unarmed and not a threat to the Defendants.

           45.    At all times material hereto, HIALEAH was on notice of the fact that a pattern and

   practice of excessive force existed within the HIALEAH Police Department, and that members of

   the citizenry are the victims of excessive force committed by HIALEAH police officers in violation

   of the Fourth Amendment.

           46.    HIALEAH’s police officers are allowed to commit excessive force with impunity

   knowing that the officers are unlikely to face disciplinary actions as a result of their use of

   excessive force based on the HIALEAH police department’s failure to remedy a pattern of

   constitutional violations that continue to occur at the hands of the HIALEAH officers.

           47.    Defendants HERNANDEZ, CASTRO, ROMERO and SALCEDO are comfortable

   in the knowledge that any acts of excessive force that they commit are unlikely to result in

   discipline even when the act of excessive force occurs while acting within the course and scope of

   their employment. Therefore, the lack of discipline for excessive force allowed Defendants

   HERNANDEZ, CASTRO, ROMERO and SALCEDO to commit excessive force against ELVIS

   because they knew that official reprisals for their actions against ELVIS would be unlikely or non-

   existent.

           48.    Indeed, it is not believed that Defendants HERNANDEZ, CASTRO, ROMERO

   and SALCEDO faced any consequences or discipline as a result of the acts of excessive force

   described herein, despite the existence and possession by HIALEAH of surveillance video

   capturing same.



                                                   10
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 11 of 39



          49.     HIALEAH is on notice through the clear action of excessive force committed

   against ELVIS in this action.

          50.     At all times material hereto, there was a pervasive failure by HIALEAH, by and

   through its officers, agents, and employees, specifically the HIALEAH Police Department, as

   ultimate policy maker and/or enforcer for HIALEAH’s officers, to train, discipline, and eradicate

   a widespread abuse of systemic constitutional excessive force violations that although not

   authorized by written law or express municipal policy are so permanent and well settled as to

   constitute a custom or usage with the force of law.

          51.     At all times material hereto, there existed in the HIALEAH police department a de

   facto policy or custom of permitting excessive force by its police officers which rose to the level

   of a constitutional violation based on an ongoing pattern of constitutional excessive force

   violations under the Fourth Amendment that the HIALEAH Police Department failed to remedy.

          52.     Further, HIALEAH was on notice of the fact that as a major metropolitan area, the

   use of force by its patrol officers is an inevitable occurrence. As such HIALEAH has a duty to

   ensure that its officers and deputies are adequately trained in the use of force. However, previous

   incidents by HIALEAH police officers placed HIALEAH on notice that more training in the area

   of force was necessary.

          53.     HIALEAH has failed to have live training exercises to train its patrol officers on

   the use of excessive force in tense real life circumstances. As a result, officers unconstitutionally

   engage in excessive force, manhandling detained individuals as a means of punishment causing

   unwarranted escalation of events, serious injury and/or death.

          54.     HIALEAH patrol officers do not have the necessary training to know when facts

   have arisen to cause them to reasonably believe that excessive force is necessary to prevent serious



                                                    11
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 12 of 39



   injury to themselves and others. Without adequate training on the tense ever changing

   circumstances of real-life encounters, HIALEAH patrol officers inflict unnecessary and

   unreasonable force upon individuals and detainees because they have inadequate training to help

   them to rationally assess a situation as an imminent threat of harm.

             55.    HIALEAH’s actions and inactions described above were taken under color of law

   and in violation of the Constitution of the United States and 42 U.S.C. § 1983.

             56.    As a direct result of the actions of HIALEAH and Defendants HERNANDEZ,

   CASTRO, ROMERO and SALCEDO, ELVIS suffered a violation of his constitutional rights

   under the Fourth and Fourteenth Amendments to the United States Constitution, severe and

   permanent injuries, pain and suffering, expenses of hospitalization and medical care in the past

   and future, loss of the ability to enjoy life, and aggravation of a preexisting condition.

                                           COUNT I
                    42 U.S.C. § 1983 – CIVIL RIGHTS VIOLATION CLAIM
                                  EXCESSIVE USE OF FORCE
     Violation of the Fourth and Fourteenth Amendments to the United States Constitution
                              (Against HERNANDEZ, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             57.    Plaintiff ELVIS seeks relief under the Federal Civil Rights Act, 42 U.S.C. § 1983

   for deprivation of certain constitutional and fundamental rights under the Fourth and Fourteenth

   Amendments by Defendant HERNANDEZ by subjecting ELVIS to the excessive use of force.

             58.    At all times material hereto, Defendant HERNANDEZ was acting under color of

   state law and pursuant to the official custom, course, and policy of the HIALEAH Police

   Department.




                                                     12
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 13 of 39



          59.      At all times material hereto, ELVIS maintained the right to be free from the excessive

   use of force, a protected right under the Fourth and Fourteenth Amendments of the United States

   Constitution.

          60.      The actions of the Defendant HERNANDEZ, as described above, involved the use

   of excessive force, which violated ELVIS’ Fourth and Fourteenth Amendment Rights, pursuant to

   the United States Constitution.

          61.      Defendant HERNANDEZ violated 42 U.S.C. § 1983 by intentionally and

   unnecessarily physically attacking ELVIS without provocation in a manner that was

   disproportionate to the force necessary.

          62.      The use of force at the level used herein was objectively unreasonable under the

   circumstances. More specifically, at the time Defendant HERNANDEZ grabbed ELVIS by the

   neck and forcibly slammed ELVIS to the ground and choked him, ELVIS was merely a patient at

   a hospital attempting to use a telephone provided to him by hospital staff and had not taken any

   action against HERNANDEZ or anybody else that would cause HERNANDEZ or anybody else

   to feel threatened or fear any imminent physical harm to justify the use of force as described herein.

          63.      Defendant HERNANDEZ, while acting in his capacity as a law enforcement officer

   for the HIALEAH Police Department and under color of law, used excessive force to punish ELVIS

   who was unarmed and posed no real threat of serious injury or bodily harm to Defendant

   HERNANDEZ or anybody else.

          64.      All of the acts described herein deprived ELVIS of rights secured to him by the

   United States Constitution; specifically, the right secured to ELVIS by the Fourth Amendment to

   the United States Constitution to not being subjected to the excessive use of force.




                                                    13
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 14 of 39



             65.    As a direct and proximate result of the unconstitutional act of Defendant

   HERNANDEZ, Plaintiff ELVIS suffered deprivations of his constitutional rights, severe, grievous

   and permanent injuries, disfigurement, physical and mental pain and suffering, grief, mental anguish,

   emotional distress, loss of capacity for the enjoyment of life, and/or permanent aggravation of a

   preexisting condition and further incurred medical bills and other bills as a result of such injuries;

   such injuries are either permanent or are continuing in nature and ELVIS will suffer such losses in

   the future.

             66.    The acts of the Defendant HERNANDEZ, as described herein, have forced Plaintiff

   ELVIS to retain the undersigned attorneys and to pay them a reasonable fee, which ELVIS is entitled

   to recover pursuant to 42 U.S.C. § 1988.

             WHEREFORE, Plaintiff ELVIS demands judgment against Defendant HERNANDEZ

   for all compensatory damages and punitive damages together with attorneys’ fees and costs

   pursuant to 42 U.S.C. § 1983 and 1988, prejudgment interest, and demands trial by jury of all issues

   triable as a matter of right, and all such other and further relief as this Court deems just and proper.

                                           COUNT II
                    42 U.S.C. § 1983 – CIVIL RIGHTS VIOLATION CLAIM
                                  EXCESSIVE USE OF FORCE
     Violation of the Fourth and Fourteenth Amendments to the United States Constitution
                                 (Against CASTRO, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             67.    Plaintiff ELVIS seeks relief under the Federal Civil Rights Act, 42 U.S.C. § 1983

   for deprivation of certain constitutional and fundamental rights under the Fourth and Fourteenth

   Amendments by Defendant CASTRO by subjecting ELVIS to the excessive use of force.




                                                      14
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 15 of 39



          68.      At all times material hereto, Defendant CASTRO was acting under color of state law

   and pursuant to the official custom, course, and policy of the HIALEAH Police Department.

          69.      At all times material hereto, ELVIS maintained the right to be free from the excessive

   use of force, a protected right under the Fourth and Fourteenth Amendments of the United States

   Constitution.

          70.      The actions of the Defendant CASTRO, as described above, involved the use of

   excessive force, which violated ELVIS’ Fourth and Fourteenth Amendment Rights, pursuant to

   the United States Constitution.

          71.      Defendant CASTRO violated 42 U.S.C. § 1983 by intentionally and unnecessarily

   physically attacking ELVIS without provocation in a manner that was disproportionate to the force

   necessary.

          72.      The use of force at the level used herein was objectively unreasonable under the

   circumstances. More specifically, at the times when Defendant CASTRO first forcibly put his

   knee on the back of ELVIS’ head and began to apply his full body weight in a crushing fashion

   and then repeatedly punched ELVIS in the face, ELVIS was face down on the ground, hand-cuffed

   and zip tied and physically restrained and detained by multiple police officers, and had not taken

   any action against CASTRO or any other officer that would cause Defendant CASTRO or any

   other officer to feel threatened or fear any imminent physical harm to justify the use of force as

   described herein.

          73.      Defendant CASTRO, while acting in his capacity as a law enforcement officer for the

   HIALEAH Police Department and under color of law, used excessive force to punish ELVIS who

   was unarmed, restrained, detained on the ground by multiple police officers, and posed no real




                                                    15
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 16 of 39



   threat of serious injury or bodily harm to Defendant CASTRO or any other HIALEAH Police

   Department officers.

           74.     All of the acts described herein deprived ELVIS of rights secured to him by the

   United States Constitution; specifically, the right secured to ELVIS by the Fourth Amendment to

   the United States Constitution to not being subjected to the excessive use of force.

           75.     As a direct and proximate result of the unconstitutional act of Defendant CASTRO,

   Plaintiff ELVIS suffered deprivations of his constitutional rights, severe, grievous and permanent

   injuries, disfigurement, physical and mental pain and suffering, grief, mental anguish, emotional

   distress, loss of capacity for the enjoyment of life, and/or permanent aggravation of a preexisting

   condition and further incurred medical bills and other bills as a result of such injuries; such injuries

   are either permanent or are continuing in nature and ELVIS will suffer such losses in the future.

           76.     The acts of the Defendant CASTRO, as described herein, have forced Plaintiff

   ELVIS to retain the undersigned attorneys and to pay them a reasonable fee, which ELVIS is entitled

   to recover pursuant to 42 U.S.C. § 1988.

           WHEREFORE, Plaintiff ELVIS demands judgment against Defendant CASTRO for all

   compensatory damages and punitive damages together with attorneys’ fees and costs pursuant to

   42 U.S.C. § 1983 and 1988, prejudgment interest, and demands trial by jury of all issues triable as

   a matter of right, and all such other and further relief as this Court deems just and proper.




                                                     16
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 17 of 39



                                           COUNT III
                    42 U.S.C. § 1983 – CIVIL RIGHTS VIOLATION CLAIM
                                  EXCESSIVE USE OF FORCE
     Violation of the Fourth and Fourteenth Amendments to the United States Constitution
                                 (Against ROMERO, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             77.    Plaintiff ELVIS seeks relief under the Federal Civil Rights Act, 42 U.S.C. § 1983

   for deprivation of certain constitutional and fundamental rights under the Fourth and Fourteenth

   Amendments by Defendant ROMERO by subjecting ELVIS to the excessive use of force.

             78.    At all times material hereto, Defendant ROMERO was acting under color of state law

   and pursuant to the official custom, course, and policy of the HIALEAH Police Department.

             79.    At all times material hereto, ELVIS maintained the right to be free from the excessive

   use of force, a protected right under the Fourth and Fourteenth Amendments of the United States

   Constitution.

             80.    The actions of the Defendant ROMERO, as described above, involved the use of

   excessive force, which violated ELVIS’ Fourth and Fourteenth Amendment Rights, pursuant to

   the United States Constitution.

             81.    Defendant ROMERO violated 42 U.S.C. § 1983 by intentionally and unnecessarily

   physically attacking ELVIS without provocation in a manner that was disproportionate to the force

   necessary.

             82.    The use of force at the level used herein was objectively unreasonable under the

   circumstances. More specifically, at the time Defendant ROMERO repeatedly punched ELVIS,

   ELVIS was face down on the ground, hand-cuffed and zip tied and physically restrained and

   detained by multiple police officers, and had not taken any action against ROMERO or any other



                                                     17
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 18 of 39



   officer that would cause Defendant ROMERO or any other officer to feel threatened or fear any

   imminent physical harm to justify the use of force as described herein.

           83.     Defendant ROMERO, while acting in his capacity as a law enforcement officer for

   the HIALEAH Police Department and under color of law, used excessive force to punish ELVIS

   who was unarmed, restrained, detained on the ground by multiple police officers, and posed no

   real threat of serious injury or bodily harm to Defendant ROMERO or any other HIALEAH Police

   Department officers.

           84.     All of the acts described herein deprived ELVIS of rights secured to him by the

   United States Constitution; specifically, the right secured to ELVIS by the Fourth Amendment to

   the United States Constitution to not being subjected to the excessive use of force.

           85.     As a direct and proximate result of the unconstitutional act of Defendant ROMERO,

   Plaintiff ELVIS suffered deprivations of his constitutional rights, severe, grievous and permanent

   injuries, disfigurement, physical and mental pain and suffering, grief, mental anguish, emotional

   distress, loss of capacity for the enjoyment of life, and/or permanent aggravation of a preexisting

   condition and further incurred medical bills and other bills as a result of such injuries; such injuries

   are either permanent or are continuing in nature and ELVIS will suffer such losses in the future.

           86.     The acts of the Defendant ROMERO, as described herein, have forced Plaintiff

   ELVIS to retain the undersigned attorneys and to pay them a reasonable fee, which ELVIS is entitled

   to recover pursuant to 42 U.S.C. § 1988.

           WHEREFORE, Plaintiff ELVIS demands judgment against Defendant ROMERO for

   all compensatory damages and punitive damages together with attorneys’ fees and costs pursuant

   to 42 U.S.C. § 1983 and 1988, prejudgment interest, and demands trial by jury of all issues triable

   as a matter of right, and all such other and further relief as this Court deems just and proper.



                                                     18
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 19 of 39



                                           COUNT IV
                    42 U.S.C. § 1983 – CIVIL RIGHTS VIOLATION CLAIM
                                  EXCESSIVE USE OF FORCE
     Violation of the Fourth and Fourteenth Amendments to the United States Constitution
                                 (Against SALCEDO, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             87.    Plaintiff ELVIS seeks relief under the Federal Civil Rights Act, 42 U.S.C. § 1983

   for deprivation of certain constitutional and fundamental rights under the Fourth and Fourteenth

   Amendments by Defendant SALCEDO by subjecting ELVIS to the excessive use of force.

             88.    At all times material hereto, Defendant SALCEDO was acting under color of state

   law and pursuant to the official custom, course, and policy of the HIALEAH Police Department.

             89.    At all times material hereto, ELVIS maintained the right to be free from the excessive

   use of force, a protected right under the Fourth and Fourteenth Amendments of the United States

   Constitution.

             90.    The actions of the Defendant SALCEDO, as described above, involved the use of

   excessive force, which violated ELVIS’ Fourth and Fourteenth Amendment Rights, pursuant to

   the United States Constitution.

             91.    Defendant SALCEDO violated 42 U.S.C. § 1983 by intentionally and

   unnecessarily physically attacking ELVIS without provocation in a manner that was

   disproportionate to the force necessary.

             92.    The use of force at the level used herein was objectively unreasonable under the

   circumstances. More specifically, at the time Defendant SALCEDO repeatedly punched ELVIS,

   ELVIS was hand-cuffed and zip tied and physically restrained and detained by multiple police

   officers, and had not taken any action against SALCEDO or any other officer that would cause



                                                     19
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 20 of 39



   Defendant SALCEDO or any other officer to feel threatened or fear any imminent physical harm

   to justify the use of force as described herein.

           93.    Defendant SALCEDO, while acting in his capacity as a law enforcement officer for

   the HIALEAH Police Department and under color of law, used excessive force to punish ELVIS

   who was unarmed and restrained by multiple police officers, and posed no real threat of serious

   injury or bodily harm to Defendant SALCEDO or any other HIALEAH Police Department

   officers.

           94.    All of the acts described herein deprived ELVIS of rights secured to him by the

   United States Constitution; specifically, the right secured to ELVIS by the Fourth Amendment to

   the United States Constitution to not being subjected to the excessive use of force.

           95.    As a direct and proximate result of the unconstitutional act of Defendant

   SALCEDO, Plaintiff ELVIS suffered deprivations of his constitutional rights, severe, grievous

   and permanent injuries, disfigurement, physical and mental pain and suffering, grief, mental anguish,

   emotional distress, loss of capacity for the enjoyment of life, and/or permanent aggravation of a

   preexisting condition and further incurred medical bills and other bills as a result of such injuries;

   such injuries are either permanent or are continuing in nature and ELVIS will suffer such losses in

   the future.

           96.    The acts of the Defendant SALCEDO, as described herein, have forced Plaintiff

   ELVIS to retain the undersigned attorneys and to pay them a reasonable fee, which ELVIS is entitled

   to recover pursuant to 42 U.S.C. § 1988.

           WHEREFORE, Plaintiff ELVIS demands judgment against Defendant SALCEDO for

   all compensatory damages and punitive damages together with attorneys’ fees and costs pursuant




                                                      20
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 21 of 39



   to 42 U.S.C. § 1983 and 1988, prejudgment interest, and demands trial by jury of all issues triable

   as a matter of right, and all such other and further relief as this Court deems just and proper.

                                            COUNT V
                    42 U.S.C. § 1983 – CIVIL RIGHTS VIOLATION CLAIM
                                   FAILURE TO INTERVENE
     Violation of the Fourth and Fourteenth Amendments to the United States Constitution
                                  (Against CASTRO Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             97.    Plaintiff ELVIS seeks relief under the Federal Civil Rights Act, 42 U.S.C. § 1983

   for deprivation of certain constitutional and fundamental rights under the Fourth and Fourteenth

   Amendments by Defendant CASTRO for failing to intervene to prevent Defendants ROMERO

   and SALCEDO from violating the constitutional rights of ELVIS.

             98.    Law enforcement officers have an affirmative duty to intervene when the officer is

   aware of constitutional violations in their presence and must take reasonable steps to protect the

   victim of another officer’s use of excessive force.

             99.    As described above, Defendant CASTRO failed to prevent excessive force from

   being committed against ELVIS when he had a reasonable opportunity to do so.

             100.   Defendant CASTRO’s failure to intervene is a violation of the Fourth Amendment

   and as such is actionable under 42 U.S.C. § 1983.

             101.   At all times material hereto, Defendant CASTRO was acting under color of state law

   and pursuant to the official custom, course, and policy of the HIALEAH Police Department.

             102.   At all times material hereto, Plaintiff ELVIS maintained the right to be free from the

   excessive use of force – a protected right under the Fourth and Fourteenth Amendments of the

   United States Constitution.



                                                     21
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 22 of 39



             103.   As a direct and proximate result of the unconstitutional act of Defendant CASTRO,

   Plaintiff ELVIS has been caused to suffer deprivations of his constitutional rights, severe, grievous

   and permanent injuries, disfigurement, physical and mental pain and suffering, grief, mental

   anguish, emotional distress, loss of capacity for the enjoyment of life, and/or permanent aggravation

   of a preexisting condition and further incurred medical bills and other bills as a result of such injuries;

   such injuries are either permanent or are continuing in nature and ELVIS will suffer such losses in

   the future.

             104.   The failure to intervene by Defendant CASTRO has forced Plaintiff ELVIS to

   retain the undersigned attorneys and to pay them a reasonable fee, which ELVIS is entitled to

   recover pursuant to 42 U.S.C. § 1988.

             WHEREFORE, Plaintiff ELVIS demands judgment against Defendant CASTRO for all

   compensatory damages and punitive damages together with attorneys’ fees and costs pursuant to

   42 U.S.C. § 1983 and 1988, prejudgment interest, and demands trial by jury of all issues triable as

   a matter of right, and all such other and further relief as this Court deems just and proper.

                                           COUNT VI
                    42 U.S.C. § 1983 – CIVIL RIGHTS VIOLATION CLAIM
                                   FAILURE TO INTERVENE
     Violation of the Fourth and Fourteenth Amendments to the United States Constitution
                                 (Against ROMERO Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             105.   Plaintiff ELVIS seeks relief under the Federal Civil Rights Act, 42 U.S.C. § 1983

   for deprivation of certain constitutional and fundamental rights under the Fourth and Fourteenth

   Amendments by Defendant ROMERO for failing to intervene to prevent Defendants CASTRO

   and SALCEDO from violating the constitutional rights of ELVIS.



                                                       22
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 23 of 39



           106.    Law enforcement officers have an affirmative duty to intervene when the officer is

   aware of constitutional violations in their presence and must take reasonable steps to protect the

   victim of another officer’s use of excessive force.

           107.    As described above, Defendant ROMERO failed to prevent excessive force from

   being committed against ELVIS when he had a reasonable opportunity to do so.

           108.    Defendant ROMERO’s failure to intervene is a violation of the Fourth Amendment

   and as such is actionable under 42 U.S.C. § 1983.

           109.    At all times material hereto, Defendant ROMERO was acting under color of state law

   and pursuant to the official custom, course, and policy of the HIALEAH Police Department.

           110.    At all times material hereto, Plaintiff ELVIS maintained the right to be free from the

   excessive use of force – a protected right under the Fourth and Fourteenth Amendments of the

   United States Constitution.

           111.    As a direct and proximate result of the unconstitutional act of Defendant ROMERO,

   Plaintiff ELVIS has been caused to suffer deprivations of his constitutional rights, severe, grievous

   and permanent injuries, disfigurement, physical and mental pain and suffering, grief, mental

   anguish, emotional distress, loss of capacity for the enjoyment of life, and/or permanent aggravation

   of a preexisting condition and further incurred medical bills and other bills as a result of such injuries;

   such injuries are either permanent or are continuing in nature and ELVIS will suffer such losses in

   the future.

           112.    The failure to intervene by Defendant ROMERO has forced Plaintiff ELVIS to

   retain the undersigned attorneys and to pay them a reasonable fee, which ELVIS is entitled to

   recover pursuant to 42 U.S.C. § 1988.




                                                       23
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 24 of 39



             WHEREFORE, Plaintiff ELVIS demands judgment against Defendant ROMERO for

   all compensatory damages and punitive damages together with attorneys’ fees and costs pursuant

   to 42 U.S.C. § 1983 and 1988, prejudgment interest, and demands trial by jury of all issues triable

   as a matter of right, and all such other and further relief as this Court deems just and proper.

                                           COUNT VII
                    42 U.S.C. § 1983 – CIVIL RIGHTS VIOLATION CLAIM
                                   FAILURE TO INTERVENE
     Violation of the Fourth and Fourteenth Amendments to the United States Constitution
                                 (Against SALCEDO Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             113.   Plaintiff ELVIS seeks relief under the Federal Civil Rights Act, 42 U.S.C. § 1983

   for deprivation of certain constitutional and fundamental rights under the Fourth and Fourteenth

   Amendments by Defendant SALCEDO for failing to intervene to prevent Defendants CASTRO

   and ROMERO from violating the constitutional rights of ELVIS.

             114.   Law enforcement officers have an affirmative duty to intervene when the officer is

   aware of constitutional violations in their presence and must take reasonable steps to protect the

   victim of another officer’s use of excessive force.

             115.   As described above, Defendant SALCEDO failed to prevent excessive force from

   being committed against ELVIS when he had a reasonable opportunity to do so.

             116.   Defendant SALCEDO’s failure to intervene is a violation of the Fourth Amendment

   and as such is actionable under 42 U.S.C. § 1983.

             117.   At all times material hereto, Defendant SALCEDO was acting under color of state

   law and pursuant to the official custom, course, and policy of the HIALEAH Police Department.




                                                     24
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 25 of 39



          118.    At all times material hereto, Plaintiff ELVIS maintained the right to be free from the

   excessive use of force – a protected right under the Fourth and Fourteenth Amendments of the

   United States Constitution.

          119.    As a direct and proximate result of the unconstitutional act of Defendant

   SALCEDO, Plaintiff ELVIS has been caused to suffer deprivations of his constitutional rights,

   severe, grievous and permanent injuries, disfigurement, physical and mental pain and suffering,

   grief, mental anguish, emotional distress, loss of capacity for the enjoyment of life, and/or

   permanent aggravation of a preexisting condition and further incurred medical bills and other bills

   as a result of such injuries; such injuries are either permanent or are continuing in nature and ELVIS

   will suffer such losses in the future.

          120.    The failure to intervene by Defendant SALCEDO has forced Plaintiff ELVIS to

   retain the undersigned attorneys and to pay them a reasonable fee, which ELVIS is entitled to

   recover pursuant to 42 U.S.C. § 1988.

          WHEREFORE, Plaintiff ELVIS demands judgment against Defendant SALCEDO for

   all compensatory damages and punitive damages together with attorneys’ fees and costs pursuant

   to 42 U.S.C. § 1983 and 1988, prejudgment interest, and demands trial by jury of all issues triable

   as a matter of right, and all such other and further relief as this Court deems just and proper.




                                                     25
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 26 of 39



                                          COUNT VIII
                    42 U.S.C. § 1983 – CIVIL RIGHTS VIOLATION CLAIM
     Violation of the Fourth and Fourteenth Amendments to the United States Constitution
                                       (Against HIALEAH)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             121.   Plaintiff ELVIS seeks relief under the Federal Civil Rights Act, 42 U.S.C. § 1983

   for deprivation of certain constitutional and fundamental rights under the Fourth and Fourteenth

   Amendments by Defendant, HIALEAH, by and through its final policy makers, officers, agents,

   servants, and/or employees, in connection with the unconstitutional use of excessive force.

             122.   At all times material hereto, Defendants HERNANDEZ, CASTRO, ROMERO, and

   SALCEDO were acting under color of state law and pursuant to the official custom, course, and

   policy of the HIALEAH Police Department.

             123.   All of the acts described herein deprived Plaintiff ELVIS of rights secured to him

   by the United States Constitution; specifically, the right secured to ELVIS by the Fourth and

   Fourteenth Amendments to the United States Constitution to not being subjected to the excessive

   use of force.

             124.   At all times material hereto, Defendant HIALEAH encouraged, permitted,

   tolerated, and ratified a pattern and practice of unjustified, unreasonable, and illegal use of force

   against citizens and detainees by officers in that:

                    (a)    Defendant HIALEAH failed to prosecute or use discipline in
                    circumstances involving the obvious excessive use of force;

                    (b)    Defendant HIALEAH refused to investigate complaints of previous
                    incidents involving wrongful and excessive use of force and instead, officially
                    claimed that such incidents were justified and proper;

                    (c)    Defendant HIALEAH, by means of both inaction and cover up of such
                    incidents, encouraged officers and deputies employed by it to believe that

                                                     26
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 27 of 39



                   unwarranted use of force was acceptable to the HIALEAH Police Department,
                   and its final policy makers, officers, agents, and/or employees.

           125.    Defendant HIALEAH has maintained no (or an inadequate) system of review for

   use of force incidents; this lack of a system or inadequate system has resulted in a failure to identify

   instances of excessive use of force or to discipline, more closely supervise, or retrain officers and

   deputies who engaged in improper and excessive use of force.

           126.    Upon information and belief, these systemic deficiencies include but are not limited

   to:

                   (a)     Preparation of investigative reports that are designed to vindicate the use
                           of force, regardless of whether such use is justified;

                   (b)     Failure to maintain an adequate early warning system;

                   (c)     Preparation of investigative reports which uncritically rely solely on the
                           word of officers and deputies involved in incidents and which
                           systematically fail to credit testimony by non-police officer witnesses and
                           victims;

                   (d)     Preparation of investigative reports which omit factual information and
                           physical evidence that contradicts the accounts of the officers involved;

                   (e)     Issuance of public statements exonerating officers and deputies involved
                           in such incidents prior to conducting a full and fair investigation; and

                   (f)     Failure to review investigative reports by responsible superior officers for
                           accuracy or completeness and acceptance of conclusions which are
                           unwarranted by the evidence or which contradict such evidence.

           127.    Defendant HIALEAH also maintains a system of grossly inadequate training

   pertaining to the law of permissible use of force.

           128.    The lack of training in detention scenarios and real-life encounters caused

   Defendants HERNANDEZ, CASTRO, ROMERO, and SALCEDO to not have the acumen to

   understand that no factors existed to allow for the implementation of force.



                                                     27
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 28 of 39



          129.    The lack of training by HIALEAH to Defendants HERNANDEZ, CASTRO,

   ROMERO, and SALCEDO was inadequate and caused these Defendants to physically assault and

   violently beat ELVIS, including while handcuffed and held face down on the ground, thereby

   causing ELVIS severe and permanent injuries.

          130.    Defendant HIALEAH violated Plaintiff ELVIS’ Fourth Amendment rights by

   allowing a custom of excessive force against the citizenry for years prior to the subject incident

   involving ELVIS. The commission of excessive force by HIALEAH, by and through its officers

   and deputies, became an unwritten policy of HIALEAH, through its continued pervasiveness by

   the HIALEAH Police Department without any meaningful sanctions by HIALEAH for the use of

   excessive force by HIALEAH Police Department officers.

          131.    Defendants HERNANDEZ, CASTRO, ROMERO, and SALCEDO were free to

   commit excessive force knowing that HIALEAH would not sanction any excessive force they

   committed. Thus, when Defendants without any forethought engaged in physically assaulting

   ELVIS, without provocation or engagement by ELVIS that would place them in imminent harm or

   in an emergent situation, they would be comfortable in knowing that their job was not at risk and

   that no sanctions or discipline would follow.

          132.    The pervasive nature of excessive force within the HIALEAH Police Department

   caused injury to Plaintiff ELVIS at the hands of HIALEAH Police Department officers who had

   no fear of reprisals from their unconstitutional actions thereby resulting in their excessive use of

   force and punishment of ELVIS.

          133.    The acts, omissions, and systemic deficiencies as described herein are policies,

   practices, and customs of HIALEAH, which had the result of teaching HIALEAH Police

   Department officers, including Defendants HERNANDEZ, CASTRO, ROMERO, and



                                                   28
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 29 of 39



   SALCEDO, that they could use whatever force they felt necessary against citizens and detainees,

   regardless of the law, with impunity.

           134.    Defendant HIALEAH, by and through its final policy makers, officers, agents,

   servants, and/or employees, had a duty to train, supervise, control, and otherwise ensure that the

   constitutional rights of persons such as Plaintiff ELVIS were not violated.

           135.    Defendant HIALEAH, by and through its final policy makers, officers, agents,

   servants, and/or employees, abdicated its policy making and oversight responsibilities, thereby

   allowing and making foreseeable the circumstances to which ELVIS was exposed.

           136.    As a direct and proximate result of the acts, omissions, customs, practices, and

   policies of Defendant HIALEAH, by and through its final policy makers, officers, agents, servants,

   and/or employees, as set forth above, which were the moving force behind the constitutional

   violations complained of, Plaintiff ELVIS has been caused to suffer deprivations of his

   constitutional rights, severe, grievous and permanent injuries, disfigurement, physical and mental

   pain and suffering, grief, mental anguish, emotional distress, loss of capacity for the enjoyment of

   life, and/or permanent aggravation of a preexisting condition and further incurred medical bills and

   other bills as a result of such injuries; such injuries are either permanent or are continuing in nature

   and ELVIS will suffer such losses in the future.

           137.    The acts of the Defendant HIALEAH, as described herein, have forced Plaintiff

   ELVIS to retain the undersigned attorneys and to pay them a reasonable fee, which ELVIS is

   entitled to recover pursuant to 42 U.S.C. § 1988.

           WHEREFORE, Plaintiff ELVIS demands judgment against Defendant HIALEAH for

   all compensatory damages and punitive damages together with attorneys’ fees and costs pursuant




                                                     29
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 30 of 39



   to 42 U.S.C. § 1983 and 1988, prejudgment interest, and demands trial by jury of all issues triable

   as a matter of right, and all such other and further relief as this Court deems just and proper.

                                             COUNT IX
                                             BATTERY
                                  (Against HERNANDEZ, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             138.   On June 12, 2016, Defendant HERNANDEZ intentionally attacked and battered

   ELVIS without provocation.

             139.   Defendant HERNANDEZ committed said attack with the intent to cause harmful

   or offensive contact to ELVIS.

             140.   Defendant HERNANDEZ did physically contact ELVIS without ELVIS’ consent

   when Defendant HERNANDEZ grabbed ELVIS by the neck and forcibly slammed ELVIS to the

   ground and choked him, all for the purposes of corporal punishment, intimidation, embarrassment,

   harassment, and/or physical or mental abuse.

             141.   Defendant HERNANDEZ’s physical contact with ELVIS was harmful and

   offensive to ELVIS.

             142.   Defendant HERNANDEZ acted in bad faith, with malicious purpose, and in a

   manner exhibiting wanton and willful disregard of ELVIS’ rights and safety.

             143.   As a direct and proximate result of Defendant HERNANDEZ’s intentional attack,

   Plaintiff ELVIS has been caused to suffer severe, grievous and permanent injuries, disfigurement,

   physical and mental pain and suffering, grief, mental anguish, emotional distress, loss of capacity for

   the enjoyment of life, and/or permanent aggravation of a preexisting condition and further incurred




                                                     30
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 31 of 39



   medical bills and other bills as a result of such injuries; such injuries are either permanent or are

   continuing in nature and ELVIS will suffer such losses in the future.

             WHEREFORE, Plaintiff ELVIS demands judgment against Defendant HERNANDEZ

   for all compensatory damages and punitive damages, prejudgment interest, and demands trial by

   jury of all issues triable as a matter of right, and all such other and further relief as this Court deems

   just and proper.

                                                COUNT X
                                                BATTERY
                                      (Against CASTRO, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             144.   On June 12, 2016, Defendant CASTRO intentionally attacked and battered ELVIS

   without provocation.

             145.   Defendant CASTRO committed said attack with the intent to cause harmful or

   offensive contact to ELVIS.

             146.   Defendant CASTRO did physically contact ELVIS without ELVIS’ consent when

   Defendant CASTRO forcibly put his knee on the back of ELVIS’ head and began to apply his full

   body weight in a crushing fashion and then repeatedly punched ELVIS in the face, all for the

   purposes of corporal punishment, intimidation, embarrassment, harassment, and/or physical or

   mental abuse.

             147.   Defendant CASTRO’s physical contact with ELVIS was harmful and offensive to

   ELVIS.

             148.   Defendant CASTRO acted in bad faith, with malicious purpose, and in a manner

   exhibiting wanton and willful disregard of ELVIS’ rights and safety.



                                                       31
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 32 of 39



             149.   As a direct and proximate result of Defendant CASTRO’s intentional attack,

   Plaintiff ELVIS has been caused to suffer severe, grievous and permanent injuries, disfigurement,

   physical and mental pain and suffering, grief, mental anguish, emotional distress, loss of capacity for

   the enjoyment of life, and/or permanent aggravation of a preexisting condition and further incurred

   medical bills and other bills as a result of such injuries; such injuries are either permanent or are

   continuing in nature and ELVIS will suffer such losses in the future.

             WHEREFORE, Plaintiff ELVIS demands judgment against Defendant CASTRO for all

   compensatory damages and punitive damages, prejudgment interest, and demands trial by jury of

   all issues triable as a matter of right, and all such other and further relief as this Court deems just

   and proper.

                                               COUNT XI
                                               BATTERY
                                     (Against ROMERO, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             150.   On June 12, 2016, Defendant ROMERO intentionally attacked and battered ELVIS

   without provocation.

             151.   Defendant ROMERO committed said attack with the intent to cause harmful or

   offensive contact to ELVIS.

             152.   Defendant ROMERO did physically contact ELVIS without ELVIS’ consent when

   Defendant ROMERO repeatedly punched ELVIS, all for the purposes of corporal punishment,

   intimidation, embarrassment, harassment, and/or physical or mental abuse.

             153.   Defendant ROMERO’s physical contact with ELVIS was harmful and offensive to

   ELVIS.



                                                     32
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 33 of 39



             154.   Defendant ROMERO acted in bad faith, with malicious purpose, and in a manner

   exhibiting wanton and willful disregard of ELVIS’ rights and safety.

             155.   As a direct and proximate result of Defendant ROMERO’s intentional attack,

   Plaintiff ELVIS has been caused to suffer severe, grievous and permanent injuries, disfigurement,

   physical and mental pain and suffering, grief, mental anguish, emotional distress, loss of capacity for

   the enjoyment of life, and/or permanent aggravation of a preexisting condition and further incurred

   medical bills and other bills as a result of such injuries; such injuries are either permanent or are

   continuing in nature and ELVIS will suffer such losses in the future.

             WHEREFORE, Plaintiff ELVIS demands judgment against Defendant ROMERO for

   all compensatory damages and punitive damages, prejudgment interest, and demands trial by jury

   of all issues triable as a matter of right, and all such other and further relief as this Court deems

   just and proper.

                                              COUNT XII
                                               BATTERY
                                    (Against SALCEDO, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             156.   On June 12, 2016, Defendant SALCEDO intentionally attacked and battered

   ELVIS without provocation.

             157.   Defendant SALCEDO committed said attack with the intent to cause harmful or

   offensive contact to ELVIS.

             158.   Defendant SALCEDO did physically contact ELVIS without ELVIS’ consent

   when Defendant SALCEDO repeatedly punched ELVIS, all for the purposes of corporal

   punishment, intimidation, embarrassment, harassment, and/or physical or mental abuse.



                                                     33
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 34 of 39



             159.   Defendant SALCEDO’s physical contact with ELVIS was harmful and offensive

   to ELVIS.

             160.   Defendant SALCEDO acted in bad faith, with malicious purpose, and in a manner

   exhibiting wanton and willful disregard of ELVIS’ rights and safety.

             161.   As a direct and proximate result of Defendant SALCEDO’s intentional attack,

   Plaintiff ELVIS has been caused to suffer severe, grievous and permanent injuries, disfigurement,

   physical and mental pain and suffering, grief, mental anguish, emotional distress, loss of capacity for

   the enjoyment of life, and/or permanent aggravation of a preexisting condition and further incurred

   medical bills and other bills as a result of such injuries; such injuries are either permanent or are

   continuing in nature and ELVIS will suffer such losses in the future.

             WHEREFORE, Plaintiff ELVIS demands judgment against Defendant SALCEDO for

   all compensatory damages and punitive damages, prejudgment interest, and demands trial by jury

   of all issues triable as a matter of right, and all such other and further relief as this Court deems

   just and proper.

                                             COUNT XIII
                                              ASSAULT
                                  (Against HERNANDEZ, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             162.   On June 12, 2016, Defendant HERNANDEZ intentionally attacked and assaulted

   ELVIS without provocation.

             163.   Defendant HERNANDEZ committed said attack with the intent to create

   apprehension of imminent physical or bodily harm on ELVIS.




                                                     34
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 35 of 39



             164.   Due to Defendant HERNANDEZ’s actions, ELVIS was in reasonable apprehension

   and feared imminent physical or bodily harm.

             165.   Defendant HERNANDEZ acted in bad faith, with malicious purpose, and in a

   manner exhibiting wanton and willful disregard of ELVIS’ rights and safety.

             166.   As a direct and proximate result of Defendant HERNANDEZ’s intentional attack,

   Plaintiff ELVIS has been caused to suffer severe, grievous and permanent injuries, disfigurement,

   physical and mental pain and suffering, grief, mental anguish, emotional distress, loss of capacity

   for the enjoyment of life, and/or permanent aggravation of a preexisting condition and further

   incurred medical bills and other bills as a result of such injuries; such injuries are either permanent

   or are continuing in nature and ELVIS will suffer such losses in the future.

             WHEREFORE, Plaintiff ELVIS demands judgment against Defendant HERNANDEZ

   for all compensatory damages and punitive damages, prejudgment interest, and demands trial by

   jury of all issues triable as a matter of right, and all such other and further relief as this Court deems

   just and proper.

                                               COUNT XIV
                                                ASSAULT
                                      (Against CASTRO, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             167.   On June 12, 2016, Defendant CASTRO intentionally attacked and assaulted ELVIS

   without provocation.

             168.   Defendant CASTRO committed said attack with the intent to create apprehension

   of imminent physical or bodily harm on ELVIS.




                                                       35
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 36 of 39



             169.   Due to Defendant CASTRO’s actions, ELVIS was in reasonable apprehension and

   feared imminent physical or bodily harm.

             170.   Defendant CASTRO acted in bad faith, with malicious purpose, and in a manner

   exhibiting wanton and willful disregard of ELVIS’ rights and safety.

             171.   As a direct and proximate result of Defendant CASTRO’s intentional attack,

   Plaintiff ELVIS has been caused to suffer severe, grievous and permanent injuries, disfigurement,

   physical and mental pain and suffering, grief, mental anguish, emotional distress, loss of capacity

   for the enjoyment of life, and/or permanent aggravation of a preexisting condition and further

   incurred medical bills and other bills as a result of such injuries; such injuries are either permanent

   or are continuing in nature and ELVIS will suffer such losses in the future.

             WHEREFORE, Plaintiff ELVIS demands judgment against Defendant CASTRO for all

   compensatory damages and punitive damages, prejudgment interest, and demands trial by jury of

   all issues triable as a matter of right, and all such other and further relief as this Court deems just

   and proper.

                                               COUNT XV
                                               ASSAULT
                                     (Against ROMERO, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             172.   On June 12, 2016, Defendant ROMERO intentionally attacked and assaulted

   ELVIS without provocation.

             173.   Defendant ROMERO committed said attack with the intent to create apprehension

   of imminent physical or bodily harm on ELVIS.




                                                     36
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 37 of 39



             174.   Due to Defendant ROMERO’s actions, ELVIS was in reasonable apprehension and

   feared imminent physical or bodily harm.

             175.   Defendant ROMERO acted in bad faith, with malicious purpose, and in a manner

   exhibiting wanton and willful disregard of ELVIS’ rights and safety.

             176.   As a direct and proximate result of Defendant ROMERO’s intentional attack,

   Plaintiff ELVIS has been caused to suffer severe, grievous and permanent injuries, disfigurement,

   physical and mental pain and suffering, grief, mental anguish, emotional distress, loss of capacity

   for the enjoyment of life, and/or permanent aggravation of a preexisting condition and further

   incurred medical bills and other bills as a result of such injuries; such injuries are either permanent

   or are continuing in nature and ELVIS will suffer such losses in the future.

             WHEREFORE, Plaintiff ELVIS demands judgment against Defendant ROMERO for

   all compensatory damages and punitive damages, prejudgment interest, and demands trial by jury

   of all issues triable as a matter of right, and all such other and further relief as this Court deems

   just and proper.

                                              COUNT XVI
                                               ASSAULT
                                    (Against SALCEDO, Individually)

             Plaintiff ELVIS adopts and incorporates paragraphs 1 through 56 above as if set forth fully

   herein.

             177.   On June 12, 2016, Defendant SALCEDO intentionally attacked and assaulted

   ELVIS without provocation.

             178.   Defendant SALCEDO committed said attack with the intent to create apprehension

   of imminent physical or bodily harm on ELVIS.




                                                     37
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 38 of 39



          179.    Due to Defendant SALCEDO’s actions, ELVIS was in reasonable apprehension

   and feared imminent physical or bodily harm.

          180.    Defendant SALCEDO acted in bad faith, with malicious purpose, and in a manner

   exhibiting wanton and willful disregard of ELVIS’ rights and safety.

          181.    As a direct and proximate result of Defendant SALCEDO’s intentional attack,

   Plaintiff ELVIS has been caused to suffer severe, grievous and permanent injuries, disfigurement,

   physical and mental pain and suffering, grief, mental anguish, emotional distress, loss of capacity

   for the enjoyment of life, and/or permanent aggravation of a preexisting condition and further

   incurred medical bills and other bills as a result of such injuries; such injuries are either permanent

   or are continuing in nature and ELVIS will suffer such losses in the future.

          WHEREFORE, Plaintiff ELVIS demands judgment against Defendant SALCEDO for

   all compensatory damages and punitive damages, prejudgment interest, and demands trial by jury

   of all issues triable as a matter of right, and all such other and further relief as this Court deems

   just and proper.

                                     DEMAND FOR JURY TRIAL

          Plaintiff ELVIS hereby demands trial by jury on all issues so triable.

          DATED this 10th day of June 2020.




                                     This space intentionally left blank.




                                                     38
Case 1:20-cv-22396-KMM Document 1 Entered on FLSD Docket 06/10/2020 Page 39 of 39



                                            Respectfully submitted,

                                            ELSTEIN LEGAL
                                            Co-Counsel for Plaintiff
                                            1550 Biscayne Blvd., Suite 201
                                            Miami, Florida 33132
                                            Phone: (305) 299-2835
                                            Fax: (305) 907-6070
                                            Email: brian@elsteinlegal.com

                                            By: /s/ Brian L. Elstein
                                                    Brian L. Elstein
                                                    Fla. Bar No. 105885

                                            -and-

                                            ALHALEL LAW
                                            Co-Counsel for Plaintiff
                                            20200 W. Dixie Highway, Suite 906
                                            Miami, Florida 33180
                                            Phone: (305) 563-9060
                                            Fax: (305) 907-6070
                                            Email: josh@alhalel-law.com

                                            By: /s/ Joshua R. Alhalel
                                                    Joshua R. Alhalel
                                                    Fla. Bar No. 16320




                                       39
